DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al., US Pub 20180090135 A1 (hereafter referred to as Schlesinger) in view of Schubert el., US Pub 20160308799 A1 (hereafter referred to as Schubert) and in view of Talmor et al., US 20190043106 A1 (hereafter referred to as Talmor).
With respect to independent claim 1, Schlesinger teaches an information processing apparatus connectable with a user terminal via a network (see Schlesinger fig.1 item 102, 104 and 108), the information processing apparatus comprising: circuitry configured to:
acquire information input to the user terminal by a user (see Schlesinger fig.2 and ¶0052-0054 user inputs at item preceding 202 and at item 204);
search response information to be responded to the input information (see Schlesinger fig.2 and ¶0052-0054 BOT requests from user for suggestions in item 206);
respond, to the user terminal, a response message based on the response information to the input information (see Schlesinger fig.2 and ¶0052-0054 BOT responds with multiple suggestions 212 based on user responses 204 and 210);
Schlesinger is silent to explicitly teach set a plurality of modes each used for performing a dialogue with the user terminal; and store history information of the dialogue that is performed with the user terminal using each of the plurality of modes in a memory.
Schubert teaches a customer service system that utilizes a virtual assistant in addition to a live agent (see Abstract).  Schubert teaches set a plurality of modes each used for performing a dialogue with the user terminal; and store history information of the dialogue that is performed with the user terminal using each of the plurality of modes in a memory (see Schubert figs.4-5 and ¶0092, ¶0097 the different modes (live, test etc.) of using a virtual assistant also contains a tracking module 450 that tracks the performance of the virtual assistance).
Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to which the subject matter pertains to modify the chatbot assistance taught by Schlesinger with the multiple formats of virtual assistant taught by Schubert in order to track the performance of the chatbots and appropriately adjust meet user demands.
Schlesinger/Schubert does not specifically teach determine modes at the time of performing the dialogue, based on identification information from the user terminal; and perform storage in which a storing first mode including the history information of the dialogue, and a deleting second mode in which history information of the dialogue is not stored, are identified according to a result of the determination. However, in the same field of endeavor, Talmor teaches determine modes at the time of performing the dialogue, based on identification information from the user terminal (¶207, A user will set options including a privacy setting for conversation modes and training modes.); and perform storage in which a storing first mode including the history information of the dialogue (¶207, privacy setting enables storing the messages and objects of a conversation), and a deleting second mode in which history information of the dialogue is not stored, are identified according to a result of the determination (¶207, privacy setting disables storing the messages and objects of a conversation).
Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to which the subject matter pertains to modify the chatbot assistance taught by Schlesinger/Schubert with modes of storing and not storing history taught by Talmor in order to respect a user’s privacy with respect to conversations and further improve the performance of the chatbots by using actual conversations.

For claim 2, Schlesinger/Schubert/Talmor teaches the information processing apparatus according to claim 1, wherein the circuitry generates an embed code used for performing the dialogue, and the circuitry sets the mode used for performing the dialogue based on the embed code (see Schlesinger ¶0039, ¶0043).

For claim 3, Schlesinger/Schubert/Talmor teaches the information processing apparatus according to claim 2, wherein the embed code is a uniform resource locator (URL) differently set for each of the plurality of modes (see Schlesinger ¶0039, ¶0043).

For claim 4, Schlesinger/Schubert/Talmor teaches the information processing apparatus according to claim 1, wherein the plurality of modes includes a first mode used for performing an actual operation of dialogue, and a second mode used for performing a test operation of dialogue, and the memory stores the history information of the actual operation of dialogue obtained by performing the first mode (see Schubert figs.4-5 and ¶0092 plurality of virtual assistant modes comprise of a live mode and a test mode of which all are tracked using tracking module 450).

For claim 5, Schlesinger/Schubert/Talmor teaches the information processing apparatus according to claim 4, wherein the circuitry performs statistical processing on the history information of the actual operation of dialogue obtained by performing the first mode (see Schubert fig.4 and ¶0092).

For claim 6, Schlesinger/Schubert/Talmor teaches the information processing apparatus according to claim 5, wherein the circuitry performs the statistical processing on the history information of the actual operation of dialogue performed under the first mode alone to obtain a result (see Schubert ¶0096-0097).

For claim 7, Schlesinger/Schubert/Talmor teaches the information processing apparatus according to claim 6, wherein the result includes a satisfaction level of the user (see Schubert ¶0097).  

For claim 8, Schlesinger/Schubert/Talmor teaches the information processing apparatus according to claim 4, wherein the circuitry performs the same processing for performing the actual operation of dialogue under the first mode, and the test operation of dialogue under the second mode (see Schubert fig.4 and ¶0092-0094).  

Independent claim 9 recites an information processing apparatus similar to the functionality of claim 1, above. Claim 9 is rejected on the same rationale as claim 1.
For claim 10, see the rejection of claim 2. 
For claim 11, see the rejection of claim 3. 
For claim 12, see the rejection of claim 4. 
Independent claim 13 recites a method comprising steps similar to the functionality of claim 1. Claim 13 is rejected on the same rationale as claim 1.
For claim 14, see the rejection of claim 2. 
For claim 15, see the rejection of claim 3. 
For claim 16, see the rejection of claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Voss et al., US 11388128 B1, teaches a retention model specifies an amount of time that each individual message in the electronic chat conversation is accessible upon being read by a receiving user. Storing a newly received message as part of the chat conversation, where the storing includes configuring a retention duration attribute for the message in accordance with the amount of time specified by the retention model.
Shankar et al., US 20160026962 A1, teaches the system is not configured to save any part of the chat conversation transcript (except for the transcript ID associated with the chat conversation transcript) for data security and confidentiality purposes.
Liden et al., US 20190340527 A1, teaches the GUI features are configured to allow the developer to select a previous interaction between a user and the chatbot from a log, and to train the chatbot based upon the previous interaction. For instance, the developer can be presented with a dialog (e.g., conversation) between an end user (e.g., other than the developer) and the chatbot, where the dialog includes input set forth by the user and further includes corresponding responses of the chatbot.
Johnson, JR et al., 20190089656 A1, teaches  debugging parameters 204 include information about the conversation and the turn, and may include one or more of a filtered topic identifier for a topic filtered (e.g., blocked) during the electronic conversation and removed from the conversation log.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452